                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION



 UNITED STATES OF AMERICA

                    V.                                     CR: 121-7^

ENOCH ELLER,JR.

                                 PLEA AGREEMENT


      Defendant Enoch Eller, Jr., represented by his counsel David Stewart, and the

United States of America, represented by Assistant United States Attorney Chris

Howard, have reached a plea agreement in this case. The terms and conditions of

that agreement are as follows.

1.    Guiltv Plea


      Defendant, having been advised of the right to be charged by Indictment,

agrees to waive that right and enter a plea of guilty to Count One of the Information,

which charges a violation of 18 U.S.C. § 1001(a).

2.    Elements and Factual Basis

      The elements necessary to prove the offense charged in Count One are (1) that

Defendant made or used a false writing or document; (2) the writing or document

contained a statement or entry that was false, fictitious, or fraudulent; (3) the

statement or entry was material; (4) Defendant acted knowingly and wdlfully: and

(5) the writing or document pertained to a matter within the jurisdiction of the

judicial branch of the United States government.
      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

From in or about March 2020 through in or about Jime 2021, within the Augusta and

Dublin Divisions of the Southern District of Georgia, in matters within the

jurisdiction ofthe judicial branch ofthe Government ofthe United States, specifically,

the United States Probation Office (USPO), Defendant knowingly and willfully made

and used a false writing and document knowing the same to contain a materially

false, fictitious, and fraudulent statement and entry. Specifically:

      (1)    Defendant completed and submitted written entries to USPO through

their Probation and Pretrial Services Automated Case Tracking System (PACTS)

claiming that he had drug tested certain individuals under his pretrial supervision

as ordered by the court, when in fact, as Defendant then and there well knew, for a

number of under his supervision, he did not perform such drug testing;

      (2)    Defendant completed and submitted written entries to USPO through

PACTS claiming that he had personally met with certain individuals under his

pretrial supervision, when in fact, as Defendant then and there well knew, such

personal meetings did not occur; and

      (3)    Defendant completed and submitted to USPO a document titled Bond

Supervision Information for Officer Attending Court Only, such document known as

a PS 157, wherein Defendant represented that supervisee Z.B.S. had undergone

xirinalysis on four occasions, most recently on June 7, 2021, when in fact, as
Defendant then and there well knew, urinalysis was neither performed on Z.B.S. on

that date nor on the number of occasions represented.

3.    Possible Sentence

      Defendant's guilty plea will subject him to the following maximum possible

sentence: 5 years' imprisonment, 3 years' supervised release, a $250,000 fine, such

restitution as may be ordered by the Court, and forfeiture of all forfeitable assets.

The Court additionally must impose a $100 special assessment per count of

conviction.


4.    Agreements Regarding Sentencing Guidelines Pursuant to Rule IKcKlKC)

      The government and Defendant agree that the appropriate application of the

Sentencing Guidelines produces a sentencing range of0-6 months. In particular, the

government and Defendant agree that Defendant's Base Offense Level is 6, pursuant

to U.S.S.G. § 2Bl.l(a)(l), and that U.S.S.G. § 2Bl.l(c)(3) does not apply.

Consequently, this plea agreement is being offered to the Court pursuant to Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure.

      The Court may accept or reject the plea agreement. If the Court accepts the

plea agreement, the Court must sentence Defendant in accordance with the

provisions of this plea agreement. If the Court rejects this plea agreement and

determines the Sentencing Guidelines produces a sentencing range other than 0—6

months, the Court must allow Defendant the opportunity to withdraw his plea and

must advise the defendant that if he persists in a guilty plea the disposition of the

case may be less favorable to Defendant than is contemplated by this plea agreement.
5.    Court's Use of Sentencing Guidelines

      The Sentencing Guidelines are advisory; the Court is not required to impose a

sentence within the range those Guidelines suggest. The Court will consider that

range, possible departures under the Sentencing Gxiidelines, and other sentencing

factors under 18 U.S.C. § 3553(a), in determining the Defendant's sentence. The

Sentencing Guidehnes are based on all of Defendant's relevant conduct, pursuant to

U.S.S.G. § 1B1.3, not just the conduct underlying the particular Count or Counts to

which Defendant is pleading guilty.

6.    Agreements Regarding Sentencing Guidelines

      a.    Use of Information

      Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S. Probation Office for use at sentencing.

Any incriminating information provided by the defendant during his cooperation will

not be used in determining the applicable Guidelines range, pursuant to Section

IB1.8 of the Sentencing Guidehnes.

      b.    Sentencing Recommendation Pursuant to Rule 11(c)(1)(B)

      The government agrees not to request an upward departure or upward

variance. If, within 2calendar days ofentering into this agreement. Defendant meets

with law enforcement and the U.S. Attorney's Office and provides full, complete,

candid, and truthful disclosures of his knowledge of the offense to which he is

pleading guilty, the government will agree to recommend a sentence of probation.

7.    Probation Office Supervision
      The United States agrees not to oppose Defendant's request that any court-

ordered supervision in this case be performed by a U.S. Probation Office other than

the U.S. Probation Office for the Southern District of Georgia.

8.    Financial Obhgations and Agreements

      a.     Restitution

      The amount of restitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not hmited to

the specific counts to which Defendant is pleading guilty. Any restitution judgment

is intended to and will survive Defendant, notwithstanding the abatement of any

underlying criminal conviction.

      b.     Special Assessment

      Defendant agrees to pay a special assessment in the amount of $100, payable

to the Clerk of the United States District Court, which shall be due immediately at

the time of sentencing.

9.    Waivers


       a.    Waiver of Appeal

       Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal of his sentence if(1)the court enters a sentence above the statutory

maximum,(2)the court enters a sentence above the advisory Sentencing Guidelines
range found to apply by the court at sentencing; or (3) the Government appeals the

sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his

attorney not to file an appeal.

      b.     Waiver of Collateral Attack

      Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.

      c.     FOIA and Privacv Act Waiver

      Defendant waives all rights, whether asserted directly or through a

representative, to request or receive fi:om any department or agency of the United

States any record pertaining to the investigation or prosecution ofthis case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

10.   Defendant's Rights

       Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confiront and cross-examine

adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.
11.    Satisfaction with Counsel

       Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant befieves that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work
performed by his attorney.

12.    Breach of Plea Agreement

       IfDefendant fails to plead guilty, withdraws or attempts to withdraw his guilty

plea, commits any new criminal conduct following the execution ofthis agreement, or
otherwise breaches this agreement, the government is released fi:om all of its

agreements regarding Defendant's sentence,including any agreements regarding the

calculation of Defendant's advisory Sentencing Guidelines.          In addition, the

government may declare the plea agreement null and void, reinstate any counts that
may have been dismissed pursuant to the plea agreement, and/or file new charges

against Defendant that might otherwise be barred by this plea agreement. Defendant

waives any statute-of-limitations or speedy trial defense to prosecutions reinstated

or commenced under this paragraph.

13.    Entire Agreement

       This agreement contains the entire agreement between the government and
Defendant.

                                        DAVID H. ESTES
                                        ACTING UNITED STATES ATTORNEY



Date                                    Karl I. Knoche
                                        Chief, Criminal Division




                                                                                         6^
Date   Chris Howard
       Assistant United States Attorney




         8
       I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.




Date                                    De^d^t Enoch Eller, Jr


       I have fully explained to Defendant all of his rights, and I have carefully

reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to enter into this agreement is an

informed, intelligent, and voluntary one.




Date                                      avid Stewart, DefendantTAttorney




                                            9
